Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 9, 2021

                                      No. 04-20-00062-CV

         IN THE INTEREST OF K.M., B.M. AND A.B.M., MINOR CHILDREN,


                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-09419
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER

         In the trial court, David Avila and Carrie Avila filed an Original Petition for Name
Change of Minor Children, requesting that the minor children’s names be changed to their
stepfather’s name “Avila.” The trial court granted the petition and ordered the name change.
Philip Martin, the children’s father, filed a pro se notice of appeal from the trial court’s order.
Martin, who is incarcerated, filed a pro se brief on March 9, 2021. The brief of Appellees David
Avila and Carrie Avila is currently due. On May 24, 2021, Appellant Martin filed a letter with
this court, stating that Carrie Avila had passed away. On May 27, 2021, Appellees’ attorney filed
a letter confirming the death of Carrie Avila, the mother of the children and their sole managing
conservator. Appellees’ attorney requests guidance from this Court in light of Carrie Avila’s
death.

        As the children’s sole managing conservator has passed away, there is no party in this
appeal who can represent the children’s interests. Therefore, we ABATE this appeal and
ORDER the trial court to appoint an attorney ad litem, on or before July 9, 2021, to represent the
children’s interests in this appeal. We further ORDER the trial court clerk to file a supplemental
clerk’s record that includes the trial court’s order within ten days of the trial court signing the
order. All appellate deadlines are suspended pending further order of this court.




                                                     _________________________________
                                                     Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2021.


                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court